ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
I.B.V., LTD                                  )      ASBCA No. 61685
                                             )
Under Contract No. W912GB-12-P-0009          )

APPEARANCE FOR THE APPELLANT:                       Chidinma P. Okogbue, Esq.
                                                     Holmes Pittman & Haraguchi LLP
                                                     Chester, MD

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Brett R. Howard, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Europe District

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 20, 2020




                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61685, Appeal of I.B.V., LTD,
rendered in conformance with the Board’s Charter.

       Dated: March 20, 2020



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals